Title: VII. Secretary of State to David Humphreys, 11 August 1790
From: Jefferson, Thomas
To: Humphreys, David



Sir
New York Aug. 11. 1790.

The President having thought proper to confide several special matters in Europe to your care, it will be expedient that you take your passage in the first convenient vessel bound to the port of London.
When there you will be pleased to deliver to Mr. G. Morris and to Mr. Johnson the letters and papers you will have in charge for them, to communicate to us from thence any interesting public intelligence you may be able to obtain, and then take as early a passage as possible to Lisbon.
At Lisbon you will deliver the letter with which you are charged for the Chevalier Pinto, putting on it the address proper to his present situation. You know the contents of this letter, and will make it the subject of such conferences with him as may be necessary to obtain our point of establishing there the diplomatic grade which alone coincides with our system, and of ensuring it’s reception and treatment with the requisite respect. Communicate to us the result of your conferences, and then proceed to Madrid.
There you will deliver the letters and papers which you have in charge for Mr. Carmichael, the contents of all which are known to you. Be so good as to multiply as much as possible your conferences with him in order to possess him fully of the special matters sketched out in those papers, and of the state of our affairs in general.
Your stay there will be as long as it’s objects may require, only taking care to be returned to Lisbon by the time you may reasonably expect that our answers to your letters to be written from Lisbon may reach that place. This cannot be earlier than the first or second week of January. These answers will convey to you the President’s further pleasure.
Thro’ the whole of this business it will be best that you avoid all suspicion of being on any public business. This need be known only to the Chevalier Pinto and Mr. Carmichael. The former need not know of your journey to Madrid, or if it be necessary, he may be  made to understand that it is a journey of curiosity to fill up the interval between writing your letters and recieving the answers. To every other person it will be best that you appear as a private traveller.
The President of the United States allows you from this date at the rate of two thousand two hundred and fifty dollars a year for your services and expences, and moreover what you may incur for the postage of letters; until he shall otherwise order.

Th: Jefferson

